PAUL KELLY, Jr., Circuit Judge,
dissenting.
I would affirm the district court’s judgment dismissing the action for lack of ripeness. Aplt.App. 168. Although this case involves potential First Amendment issues, what is completely lacking is any actual or imminent enforcement of the challenged provision, N.M.Stat.Ann. § 1-19-29.1(B) (1994 Supp.). The court acknowledges as much, Ct.Op. at 1502, but then finds a credible threat of prosecution.
Merely because the state has not “affirmatively disavowed any intention of bringing criminal prosecution against Congressman Richardson,” Ct.Op. at 1502, does not satisfy Plaintiffs burden of showing a credible threat of prosecution; at this point, any fears of prosecution are imaginary and speculative. Likewise, the affidavits submitted by Congressman Richardson and the Treasurer of New Mexicans for Bill Richardson (NMFBR) contain vague, unsubstantiated, and wholly speculative hearsay about the adverse effect of the statute on fundraising ability:
To the best of my recollection, although I do not recall the details, some donors have made it clear that they would be less prone to contribute if there were any restrictions on the use of their contributions, for a state campaign or for any other purpose.
Aplt.App. 51-52 (Richardson affidavit ¶ 6); 67 (Baca affidavit ¶ 6). The affidavit of Congressman Richardson’s supporter contains similar, equivocal statements:
Indeed, if the challenged statute is held constitutional, I probably will not contribute any further sums to New Mexicans for Bill Richardson — and thus my contributions can no longer be used to foster and support a state election campaign for Bill Richardson.
Aplt.App. 71 (Loehr affidavit ¶7). No one has claimed that Congressman Richardson is somehow precluded from raising funds for a future state election campaign through another vehicle. Moreover, adjudication of this lawsuit cannot guarantee contributors an absence of any restrictions, federal or state, on the use of their contributions.
The apparent restriction of the statute certainly could be challenged when, and if, Congressman Richardson decides to run for state office in the next general election, which will occur in 1998. Requiring this case to be decided so far in advance, without any concrete facts, rules out the possibility that state courts will supply a narrowing construction of the statute and will result in a wholly advisory opinion. See Renne v. Geary, 501 U.S. 312, 323, 111 S.Ct. 2331, 2339-40, 115 L.Ed.2d 288 (1991) (citing Longshoremen’s Union v. Boyd, 347 U.S. 222, 224, 74 S.Ct. *1505447, 448-49, 98 L.Ed. 650 (1954)). I respectfully dissent.